Nadeau, J.,
concurring in part and dissenting in part. I agree with the majority that “a police officer engaged in a criminal investigation may *130under limited circumstances also perform independent community caretaking at the same time or place,” provided that it is not a mere pretext for investigation. See United States v. Rodriguez-Morales, 929 F.2d 780, 787 (1st Cir. 1991), cert. denied, 502 U.S. 1030 (1992). I also agree with the majority that the trial court’s finding that Officer MacDonald was not involved in further criminal investigation is clearly erroneous.
I respectfully dissent, however, from the decision to remand this case to the trial court. I would instead hold, as a matter of law, that the community caretaking in this case was pretextual. See State v. Berry, 148 N.H. 88, 92 (2002).
The undisputed evidence in this record is that Officer MacDonald initially went to the open trailer to investigate a noise complaint. He returned to the trailer approximately an hour after assisting in arresting the defendant and others specifically to finish that investigation. He was directed, in part, to check the area for “evidence” and to “figure out if ... there was anything additional that [he] may be able to use to charge these guys.” As he explained: “Everything happened very fast. The fight was pretty intense. Everybody left for the hospital. So we never really finished securing the scene, finish investigating the initial complaint.”
Although his sergeant had directed him to look for “damage to any personal property left behind or any other evidence left behind,” Officer MacDonald admitted that there had not been any complaints of damaged personal property or any indication that the defendant had left any personal property behind. The explanation that he returned to the scene to look for damage to personal property or evidence left behind is doubtful at best.
Under these circumstances, I would hold, as a matter of law, that Officer MacDonald’s search and seizure of the backpack was not “totally separate from the detection, investigation, or acquisition of evidence relating to a criminal matter.” State v. Brunette, 145 N.H. 656, 659 (2000). Because the evidence indicates that the search was “a pretext concealing an investigatory police motive,” South Dakota v. Opperman, 428 U.S. 364, 376 (1976), the search was not a valid exercise of the community caretaking function.
BROCK, C.J., joins in the opinion of NADEAU, J.